DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application, filed 09/18/2020 is a national stage entry of PCT/US19/22886, International Filing Date: 03/19/2019. PCT/US19/22886 Claims Priority from Provisional Application 62644721, filed 03/19/2018.

Claim Status
Claims 1-13, 15, and 17-19 are pending and under examination.
Claims 14, 16 and 20 are canceled.
Claims 1-13, 15, and 17-19 are rejected. 

Claim Objections
Response to Arguments
Applicant’s arguments, see page 4 first paragraph, filed 1/26/22, and claim amendments with respect to the objection to claims 7 and 9-20 have been fully considered and are persuasive.  The objection to claims 7 and 9-20 has been withdrawn. 

Claim Rejections - 35 USC § 112
Response to Arguments
The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn. 


Claim Rejections - 35 USC § 112
Response to Arguments
Applicant’s arguments, see page 4, filed 1/26/22, and claim amendments with respect to the rejection of claims 1-6 and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been fully considered and are persuasive.  The rejection of claims 1-6 and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. 
Halvorsen
Claim Rejections - 35 USC § 102
Applicant’s arguments, see pages 4-6, filed 1/26/22, and claim amendments with respect to the rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by PP, as evidenced by Khaleghi and TNB, have been fully considered and are persuasive.  The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as anticipated by PP evidenced by Khaleghi and TNB has been withdrawn. 
Applicant’s arguments, see pages 4-6, filed 1/26/22, and claim amendments with respect to the rejection of claims 5 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by PP, as evidenced by Khaleghi, TNB and Halveson, have been fully considered and are persuasive.  The rejection of claims 5 and 8 under 35 U.S.C. 102(a)(1) as anticipated by PP evidenced by Khaleghi, TNB and Halverson has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 10-12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160022760, published 1/28/16, Perrow and Peacock (PP, previously cited), as evidenced by Khaleghi, Ther Adv Gastroenterol, 2016 9(1)37-49 (Khaleghi, provided in 9/18/20 IDS), and Thakre-Nighot and Bjlkslager, 2016, VOL. 4, NO. 3, e1187325 (TNB, 12 pages, previously provided).
Claim 1 is directed to a method for treating or preventing gastrointestinal damage associated with non-steroidal anti-inflammatory drug (NSAID) therapy in a patient, the method comprising administering to the patient larazotide or derivative thereof, 
wherein the larazotide is administered in a sustained release or controlled release formulation that releases peptide over the course of at least about 2 hours, and
wherein the larazotide or derivative is administered more than once daily during NSAID therapy.

Based upon the known effect of larazotide in regulating tight junctions (TJs) between cells so as to improve TJ integrity and reduce paracellular permeability, as set forth by Khaleghi, and the knowledge that NSAIDs are known to impair tight junction function, see TNB, and given claim 1’s lack of claimed degree or extent of treating or preventing gastrointestinal damage, the broadest reasonable interpretation of the method is that administering any level of larazotide or larazotide derivative that is found therapeutic for any condition would also be administered at a level sufficient to improve, at least at a de minimis level, gastrointestinal TJ function and in doing so to treat or prevent NSAID-associated gastrointestinal damage by mitigating against the opposite effect of the NSAIDs.
PP teaches administering larazotide to treat celiac disease (CD) in symptomatic patients, Abstract. PP teaches it has conducted an efficacy evaluation starting with over 270 subjects (equivalent to patients), including a placebo group and three groups being administered three different amounts of larazotide acetate, paras 356-362.
PP teaches that some subjects, in addition to being administered larazotide, also were taking ibuprofen (in 12.9% of the larazotide treatment subjects) or aspirin (equiv. to acetylsalicyclic acid, 9.4% of the larazotide treatment subjects), para 371, see also paras 175-186, which specifically permitted the subjects to take NSAIDs for less than two weeks during the study period as well as aspirin or (other) NSAIDs at dose levels intended for cardiovascular prophylaxis.
The lowest larazotide dosage level, 0.5 mg (three times per day before meals, para 170) demonstrated efficacy, while PP states that the higher doses of 1 and 2 mg generally did not demonstrate any improvement over placebo, paras 377-379, although some parameters did show non-statistically significant improvement over placebo at least for the 1 mg dose, see Figs. 9 and 10 for example.  Accordingly, PP’s subjects were administered larazotide at levels at or above a therapeutic level for CD, this per above, including to patients who were also taking aspirin or ibuprofen NSAIDs.  PP teaches that at least some of PP’s subjects were administered larazotide at a therapeutic level while also taking NSAIDs. Claim 1 recites administering an old (known) compound and the use – to treat or prevent gastrointestinal damage associated with NSAID therapy in the patient is clearly directed to a property of that compound, so would have been met in the PP study group for those also taking NSAIDs.
PP para 164 teaches that Larazotide acetate as 0.5 mg, 1 mg, and 2 mg was provided in 1 white opaque capsule containing approximately 1% Larazotide acetate enteric-coated multi-particulate beads. Thus PP’s larazotide, administered to at least some patients that also took an aspirin or ibuprofen NSAID, see above, was administered in a sustained release or controlled release formulation (this encompassing delayed-release forms). These doses of Larazotide acetate were administered to the patients TID, meaning three times per day, see para 10, meeting the last limitation of claim 1.
PP para 68 provides the following regarding an exemplary oral dosage composition embodiment, “In an exemplary oral dosage composition, an effective amount of Larazotide (e.g., as the acetate salt) is provided in first delayed-release particles that are capable of releasing Larazotide in the duodenum of a patient, and second delayed release particles that are capable of releasing Larazotide in the jejunum of a patient. Each particle has a core particle, a coat comprising Larazotide over the core particle, and a delayed-release coating (e.g., a 1:1 co-polymer of acrylate and methacrylate) outside the coat comprising Larazotide. Whereas the first delayed-release particles release at least 70% of the Larazotide in the first delayed-release particles by about 60 minutes of exposure to simulated intestinal fluid having a pH of greater than 5; the second delayed-release particles release at least 70% of the Larazotide by about 30 and about 90 minutes of exposure to simulated intestinal fluid having a pH of greater than 5.”
The Patent Office does not have the laboratory facilities to reproduce the work of PP to determine, for any subject evaluated, whether PP’s 1% Larazotide acetate enteric-coated multi-particulate beads would have released its Larazotide peptide over the course of at least about 2 hours.
Assuming, arguendo, that the release period beginning at the first release of the first delayed-release particles through the last release of the second delayed-release particles, the latter still having to release up to about 30% of its Larazotide after about 90 minutes of exposure to simulated intestinal fluid having a pH of greater than 5, does not actually exceed 120 minutes (2 hours), MPEP 2144.05 I teaches that “…a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close,” (emphasis added) and MPEP 2144.05 II states that “… W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”, and “ In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")”. PP clearly teaches delayed-release particles that result in the sustained and delayed release of larazotide; the duration of such delayed or sustained release as instantly claimed is merely a substitution of equivalents by substantially the same means.
The level of skill in the art  is high given the level of education and knowledge in the art as evidenced by the cited references.
Based on the teachings of PP as evidenced by Khaleghi and TNB, claim 1 would have been obvious.
Regarding claim 2, wherein the NSAID therapy is acute NSAID therapy, PP teaches that in the study patients were allowed to take NSAIDs for less than two weeks, para 185, so encompassing acute therapy, this further supported by the data in Table 10, page 23, which shows that 20 of the larazotide subjects reported back pain, and 33 reported headache, these often transitory and amenable to short-term NSAID therapy. Accordingly claim 2 would have been obvious.
Regarding claim 3, depending from claim 2 and including the limitation that the patient takes an NSAID for a plurality of days, this would have been obvious based on the allowed administering of NSAIDs in PP’s protocol, which allowed study patients to take NSAIDs for less than two weeks.
Claims 10 and 11 list NSAIDs that are administered, in each claim including aspirin and ibuprofen.  Claims 10 and 11 would have been obvious based on the rejection of claim 1 above, given that both of these NSAIDs were taken by patients in PP.
Claim 12, depending directly from claim 1 and administering larazotide, would have been obvious over the cited references as applied to claim 1, above, because PP administered larazotide acetate, a salt of larazotide, having the same amino acid sequence of larazotide (so not a derivative as that term is used by applicant, see paras 25 and 26 of corresponding PGPUB 20210100868).
Claim 15, depending directly from claim 1 and administering larazotide, would have been obvious over the cited references as applied to claim 1, above, because PP administered larazotide acetate, a salt of larazotide, at three concentrations including 1 mg and 2 mg dosages, and these were administered to patients including those who also were taking an NSAID, this supported by Table 10, page 23, which shows that 20 of the larazotide subjects reported back pain, and 33 reported headache, and also para 371, which teaches the percentages of subjects being administered larazotide and also ibuprofen or aspirin, further suggesting combined consumption with larazotide at 1 mg or 2 mg doses.
Claim 17, depending directly from claim 1, would have been obvious on the same basis applied to claim 1, above, further specifically considering that PP administered and teaches its larazotide acetate in delayed-release particles, such as polymer beads, see paras 66-68, and PP teaches these can be formulated for local sustained release at one or more locations, see paras 66 and 67, these including teaching a delayed-release profile for release of larazotide in the duodenum. Given the timing of percentages of release as set forth in para 68, PP’s exemplary delayed-release particles are sustained release, releasing in one case at least 70 percent of the larazotide by about 60 minutes.
Claim 18, directed to timing of release of the peptide within a first range of about 5 minutes to about 30 minutes, when the peptide release begins, would have been met by PP’s formulation given that its first delayed-release particles released at least 70% of the Larazotide in the first delayed-release particles by about 60 minutes of exposure to simulated intestinal fluid having a pH of greater than 5, and the second delayed-release particles release at least 70% of the Larazotide by about 30 and about 90 minutes of exposure to simulated intestinal fluid having a pH of greater than 5.  There is no explicit indication in PP that its larazotide release continued “for at least about 180 minutes” as required by claim 18, however this is suggested by about 30% of the second delayed-release particles remaining at about 90 minutes (so these would continue to be released in part based on polymer layers thickness). Apart from this, the timing of release of active agent would have been a matter of routine optimization of a parameter recognized in the art to be a result-effective variable, that is, the effect of release on drug effectiveness.  One skilled in the art would have recognized that extending time of release can extend the period of effective concentration of an active agent, such as larazotide, at the locus of action, such as the intestine, in order to counteract the destructive potential of the NSAIDs given the art teachings, and such modification using routine optimization would have had a reasonable expectation of success with such formulation given the level of skill in the art of controlled release methods and pharmacokinetic evaluations.  Accordingly, claim 18 would have been obvious.

Claim(s) 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160022760, published 1/28/16, Perrow and Peacock (PP), as evidenced by Khaleghi, Ther Adv Gastroenterol, 2016 9(1)37-49 (Khaleghi, provided in 9/18/20 IDS), and Thakre-Nighot and Bjlkslager, 2016, VOL. 4, NO. 3, e1187325 (TNB, 12 pages, previously provided), as applied to claim 1 above, and further in view of Matsui et al., J. Clin. Biochem. Nutr., March 2011, vol. 48, no. 2, 107–111 (Matsui).
Claim 1 is rejected as set forth above.
Claim 4 depends directly from claim 1 and states that the NSAID therapy is chronic NSAID therapy.  Claim 6 depends directly from claim 4 and states “wherein the patient receives chronic NSAID therapy for chronic pain.  Claim 7 depends directly from claim 6 and states that the chronic pain is associated with arthritis and joint pain, among other conditions.
Claim 9 depends directly from claim 1 and states that the patient has NSAID-induced gastropathy or enteropathy.
Matsui teaches that NSAIDs such as aspirin and indomethacin “are the most commonly prescribed drugs for arthritis, inflammation and cardiovascular protection.  However, they cause gastrointestinal complications such as ulcers and erosions” page 107 left column. Further, the title and abstract clearly teach that NSAIDs induce mucosal injuries in the stomach.  This meets the broad scope of gastropathy.

Claim(s) 5 and 8 are rejected under 35 U.S.C. 103 as unpatentable over US 20160022760, published 1/28/16, Perrow and Peacock (PP) as evidenced by Khaleghi, Ther Adv Gastroenterol, 2016 9(1)37-49, Thakre-Nighot and Blkslager, 2016, VOL. 4, NO. 3, e1187325 (12 pages), as applied to claims 1 and 4 above, and further in view of Halvorsen et al., J Am Coll Cardiol. 2014; 64: 319-327 (Halvorsen).
The bases for rejection of claims 1 and 4 are set forth above.
Claim 5 depends from claim 4 and claims that the patient takes NSAID therapy at least one daily.
Claim 8 depends from claim 4 and states that the patient receives chronic NSAID therapy to prevent or reduce thrombosis.
Halvorsen teaches that for patients without prior cardiovascular disease (CVD), so for prevention and taken as chronic NSAID therapy (see Table 1 on page 321 and page 322 further regarding duration of NSAID therapy), “aspirin—the only antithrombotic drug studied in sufficiently large patient cohorts—produces a statistically significant reduction in the risk of a first myocardial infarction (MI), but increases the risk of both  gastrointestinal (GI) bleeding and hemorrhagic stroke,” page 319 to 320. Halverson thus teaches administering aspirin for chronic NSAID therapy.
Because Halvorsen teaches that in multiple trials that reflect recommended dosage regimens and involved thousands of subjects – the HOT TPT, PPP, POPADAD, JPAD, and AAA trials, Table 1, page 321, the dose of aspirin was between 75 and 100 mg. taken daily, and because this suggests the typical daily frequency of typical dosage regimens that subjects in the PP study would have taken, claim 5 would have been obvious.
Also, because PP teaches that in the study patients were allowed to take aspirin or (other) NSAIDs at dose levels intended for cardiovascular prophylaxis, para 186, and because Halvorsen teaches that the Thrombosis Prevention Trial has as its primary endpoint major coronary event, Table 1 at page 321, one or ordinary skill in the art reasonably would have understood that PP’s subjects taking aspirin at dose levels intended for cardiovascular prophylaxis would have been taking them as prophylaxis for thrombosis, so to prevent or reduce thrombosis, so claim 8 would have been obvious.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bjarnason and Takeuchi, J. Gastroenterol 2009; 44[Suppl XIX]:23-29 (BT, provided in 9/18/20 IDS), in view of Khaleghi, Ther Adv Gastroenterol, 2016 9(1)37-49 (Khaleghi, provided in 9/18/20 IDS) and Bagul, IJPRD, 2011; Vol 4(04): June -2012 (147 - 150) (Bagul).  
Claim 1 is directed to a method for treating or preventing gastrointestinal damage associated with non-steroidal anti-inflammatory drug (NSAID) therapy in a patient, the method comprising administering to the patient larazotide or derivative thereof, 
wherein the larazotide is administered in a sustained release or controlled release formulation that releases peptide over the course of at least about 2 hours, and
wherein the larazotide or derivative is administered more than once daily during NSAID therapy.
BT teaches that the pathogenesis of NSAID-induced small bowel disease suggests that increased intestinal permeability is the central mechanism that translates biochemical damage to tissue damage, Abstract, and teaches a method for treating gastrointestinal damage associated with NSAIDs, summarizing in the Abstract that the most promising agents are co-administered synthetic prostaglandins, micronutrients, pre-NSAIDs, and COX-2 selective agents.  Thus BT teaches that therapy to treat gastrointestinal damage associated with NSAID therapy in a patient comprises administering one of such agents, and suggests that the pathogenesis of NSAID-induced small bowel disease involves increased intestinal permeability as the central mechanism that translates biochemical damage to tissue damage, but does not teach administering larazotide or derivative thereof, to said patient, nor wherein the larazotide or derivative is administered more than once daily during NSAID therapy, nor wherein the larazotide is administered in a sustained release or controlled release formulation that releases peptide over the course of at least about 2 hours.
However, Khaleghi teaches administering larazotide acetate, which was developed as a permeability regulator, to treat gastrointestinal damage associated with celiac disease (CD), Abstract.  Khaleghi teaches that CD symptoms were less severe in the larazotide acetate treatment arms compared with the gluten challenge control group; table 2, and also that in vitro, larazotide acetate reduced paracellular permeability and increased tight junction stability; page 46, 2nd column, 2nd paragraph). Khaleghi also teaches administering larazotide more than once daily, Table 1, page 42, second and third trials administering 3 times daily.
Neither BT nor Khaleghi teach wherein the larazotide is administered in a sustained release or controlled release formulation that releases peptide over the course of at least about 2 hours.
Bagul, however, teaches the advantages of controlled release in the stomach over hours using a number of newer approaches, page 147 teaching advantages so providing basic motivation, “Gastroretention would also facilitate local drug delivery to the stomach and proximal small intestine. Thus, gastroretention could help to provide greater availability of new products and consequently improved therapeutic activity and substantial benefits to patients,” and on page 148 teaching that “Gastroretentive systems can remain in the gastric region for several hours and hence significantly prolong the gastric residence time of drugs.”
It would have been obvious to a person of ordinary skill in the art, at the time of Applicant’s filing, to have modified method of treating gastrointestinal damage caused by NSAID as disclosed by BT, to also include treating gastrointestinal symptoms using larazotide, as disclosed by Khaleghi, as the previous disclosure by BT discloses an increase in intestinal permeability caused by NSAID therapy, and the Khaleghi reference discloses using larazotide to treat increased permeability caused by CD, and this combination of references’ teachings would have suggested administering larazotide to treat gastrointestinal damage caused by increased intestinal permeability due to NSAID therapy, at least based on the common underlying mechanisms regarding permeability changes and the demonstrated ability of larazotide acetate to reduce such permeability. The multiple dosing per day taught in Khaleghi also would have reasonably suggested claim 1’s administering more than once daily during NSAID therapy because this reasonably would have expanded the period of effectiveness of larazotide or derivative when treating the damage to the gastrointestinal tract due to NSAID therapy.  There would have been a reasonable expectation of success given the proven effectiveness of larazotide acetate for improving permeability and symptoms when treating CD, where per above shares the effect with NSAIDs of increasing permeability. Based on Bagul’s motivation and teachings, one skilled in the art would have been motivated to formulate larazotide in a controlled release formulation that releases peptide over the course of at least about 2 hours in the stomach, and Bagul teaches formulation approaches that achieve this, so there would have been a reasonable expectation of success.
Accordingly, claim 1 would have been obvious.

Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. 
Applicant, page 6, argues that the sustained or controlled release formulation limitations of claim 1 as amended are not described by Khaleghi. This is not persuasive because Bagul reference has been added to address the added limitations.
Applicant page 6 also argues that neither BT nor Khaleghi suggest that larazotide would be able to antagonize or reduce the impact of NSAID therapy pertaining to cyclooxygenase enzyme inhibition. This is not persuasive because the Office can have a different, reasonable reason for combining the references, here addressing tight junction.
As to applicant’s discussion at the top of page 7 regarding its evaluation showing superior results with 1 uM vs. 10 uM, and that sustained or controlled release can avoid accumulation of inactive fragments, there are other reasons for administering a formulation in controlled or sustained release forms, such as taught in Bagul, and as noted above the Office can have a different, reasonable reason for combining the references.

Claims 2-7, 9-12, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bjarnason and Takeuchi, J. Gastroenterol 2009; 44[Suppl XIX]:23-29 (BT, provided in 9/18/20 IDS), in view of Khaleghi, Ther Adv Gastroenterol, 2016 9(1)37-49 (Khaleghi, provided in 9/18/20 IDS) and Bagul, IJPRD, 2011; Vol 4(04): June -2012 (147 - 150) (Bagul), as applied to claim 1 above, and further in view of Moore et al., Therapeutics and Clinical Risk Management 2015:11 1061–1075 (Moore, previously provided).
The bases for rejection of claim 1 over BT in view of Khaleghi and Bagul are set forth above.  Claims 2-6 further limit claim 1 by introducing broad types (acute and chronic, reasons for, e.g., chronic pain, and dosages (at least once daily) of NSAID therapy.
Neither BT nor Khaleghi nor Bagul teach such NSAID-related limitations, these references focusing more on underlying common mechanisms.
Moore focuses on adverse drug reactions (ADRs) and drug–drug interactions with over-the-counter NSAIDs, Title, Moore’s Abstract teaching that NSAIDs have a long history of safe and effective uses, albeit the Abstract also states in part, “Adverse drug reactions (ADRs) including gastrointestinal bleeding as well as cardiovascular and renal effects have been reported with NSAID use. In many cases, ADRs may occur because of drug–drug interactions (DDIs) between the NSAID and a concomitant medication.”
Thus, while NSAIDs have a long history of safe and effective uses, one of the ADRs is gastrointestinal bleeding.
Moore summarizes various uses and doses of NSAIDs on page 1061.
As to claim 2, the method of claim 1, wherein the NSAID therapy is acute NSAID therapy, and also as to claim 3, the method of claim 2, wherein the patient takes an NSAID at least once daily for a plurality of days, Moore, page 1061, teaches that lower (vs. prescription-strength NSAIDs), over-the-counter (OTC) doses of NSAIDs are effective for short-term (e.g., <10 days, thus acute) relief of minor aches and pains due to headache, toothache, backache, menstrual cramps, common cold, muscular aches, and arthritis, and also teaches that OTC doses are <1,200 mg/d doses. Because Moore teaches acute NSAID therapy for short-term relief of multiple types of painful conditions, in doses that indicate at least one daily administration, claims 2 and 3 would have been obvious based on applying the combined teachings of BT, Khaleghi and Bagul as applied to claim 1 when treating the commonly occurring acute conditions for pain relief using commonly administered NSAIDs at OTC doses, particularly for subjects/patients who demonstrate or have risk of gastrointestinal bleeding, in order to treat the latter effect associated with the indicated NSAID therapy. There would have been a reasonable expectation of success given the teachings of BT, Khaleghi and Bagul as set forth above.
Moore also teaches NSAID therapy for chronic diseases such as osteoarthritis, stating on page 1061, “NSAIDs taken at OTC doses can also be effective at relieving painful episodes in patients with chronic diseases such as OA.” Because Moore teaches NSAID therapy at OTC doses, which are <1,200 mg/d doses, claims 4, the method of claim 1, wherein the NSAID therapy is chronic NSAID therapy, claim 5, the method of claim 4, wherein the patient takes NSAID therapy at least once daily, and claim 6, the method of claim 4, wherein the patient receives chronic NSAID therapy for chronic pain, claim 7, depending from claim 6 wherein the chronic pain is associated inter alia with osteoarthritis, would have been obvious based on applying the combined teachings of BT, Khaleghi and Bagul as applied to claim 1 when treating, per Moore, the commonly occurring OA chronic condition for pain management using commonly administered NSAIDs at OTC doses, particularly for subjects/patients who demonstrate or are known to have a higher risk of gastrointestinal bleeding, in order to treat the latter effect associated with NSAID therapy. Because Moore teaches ADRs of taking NSAIDs include gastrointestinal bleeding, which is a type of gastropathy or enteropathy, administering the controlled release formulation made obvious by the claim 1 references given this teaching of Moore would have made claim 9 obvious. Claims 10 and 11 also would have been obvious based  on Moore teaching the NSAIDs ibuprofen and naproxen that are included in the lists of claim 10 and 11.  Claim 12 would have been obvious on the same basis as claim 1 because Khaleghi teaches administering larazotide acetate. Claim 15 would have been obvious over the combined references because Khaleghi teaches administering in amounts at and above 1 mg, see Table 1, page 42.  Claim 17 would have been obvious because Bagul teaches colloidal gel barrier systems, page 150 right column and page 150 left column, among other gel formulations/approaches. Claim 19, wherein the formulation releases larazotide or derivative in the stomach, would have been obvious over the combined reference teachings given the basis for claim 1’s rejection and the abundant teachings in Bagul about release of active agents in the stomach.  There would have been a reasonable expectation of success given the teachings of BT, Khaleghi and Bagul as set forth above.

Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. 
Applicant, page 7, argues that the Moore reference does not cure the alleged deficiencies of BT and Khaleghi.  The responses above to these issues are addressed above and incorporated into this section.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bjarnason and Takeuchi, J. Gastroenterol 2009; 44[Suppl XIX]:23-29 (BT, provided in 9/18/20 IDS), in view of Khaleghi, Ther Adv Gastroenterol, 2016 9(1)37-49 (Khaleghi, provided in 9/18/20 IDS), and Bagul, IJPRD, 2011; Vol 4(04): June -2012 (147 - 150) (Bagul), as applied to claim 1 above, further in view of Moore et al., Therapeutics and Clinical Risk Management 2015:11 1061–1075 (Moore), as applied to claims 4 and 5 above, and further in view of WebMD “Aspirin May Reduce Risk of Repeat Blood Clots,’ 12/15/2011 article by Kathleen Doheny, 5 pages (Doheny, previously provided).
The bases for rejection of claim 1 over BT in view of Khaleghi and Bagul are set forth above.  The bases for rejection of claims 4 and 5 over BT in view of Khaleghi, Bagul and Moore also are set forth above.
Claim 8 is directed to the method of claim 4, wherein the patient receives chronic NSAID therapy to prevent or reduce thrombosis.  Neither BT, Khaleghi, Bagul nor Moore explicitly teach the subject/patient receiving chronic NSAID therapy to prevent or reduce thrombosis.  
Doheny, however, teaches that based on a recent study for a set of subject/patients who have a history of blood clotting and who have completed 6-12 months of anti-clotting drug treatment, a low dose of aspirin for 24 months prevented clots (thrombosis) 40 percent more effectively versus the placebo, pages 2-3.
Based on such improved outcome for subjects/patients being administered chronic aspirin therapy to reduce the chance of recurrent thrombosis, and given Moore’s teaching that gastrointestinal bleeding occurs with NSAID use in some subjects/patients as an ADR, it would have been obvious to extend the administering of larazotide in a sustained or controlled release formulation, made obvious per above over BT in view of Khaleghi and Bagul, to such subjects/patients being administered chronic aspirin therapy to reduce the chance of recurrent thrombosis because this is a subject/patient group that also could benefit from having reduced gastrointestinal bleeding or other NSAID associated gastrointestinal damage. There would have been a reasonable expectation of success given the teachings of BT and Khaleghi as set forth above.
Accordingly, claim 8 would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing.

Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. 
Applicant, page 8, argues that the Doheny reference does not cure the alleged deficiencies of BT, Khaleghi and Moore.  The responses above to these issues are addressed above and incorporated into this section.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bjarnason and Takeuchi, J. Gastroenterol 2009; 44[Suppl XIX]:23-29 (BT, provided in 9/18/20 IDS), in view of Khaleghi, Ther Adv Gastroenterol, 2016 9(1)37-49 (Khaleghi, provided in 9/18/20 IDS), and Bagul, IJPRD, 2011; Vol 4(04): June -2012 (147 - 150) (Bagul), as applied to claim 1 above, further in view of US 8785374, Tamiz, issued 7/22 /14 (Tamiz).
The bases for rejection of claim 1 over BT in view of Khaleghi and Bagul are set forth above.  
Claim 13 requires administering a larazotide derivative in the method of claim 1.
None of BT, Khaleghi nor Bagul explicitly teach administering a larazotide derivative, although combined they do make obvious administering larazotide in the method of claim 1, as set forth above.
Tamiz teaches larazotide and derivatives of larazotide for treating celiac disease as “antagonists” of tight junctions, so as to inhibit and/or reduce the opening of mammalian tight junctions, Abstract, SEQ ID NO:1 thereof being larazotide, and SEQ ID NOs: 2 and 3 being shortened forms thereof, so derivatives, and corresponding with instant SEQ ID NOs: 2 and 3.
Given that these derivatives were taught effective for use to treat celiac disease in the same manner as larazotide, and particularly that Khaleghi teaches administering larazotide acetate, which was developed as a permeability regulator, to treat gastrointestinal damage associated with celiac disease, it would have been obvious to substitute a larazotide derivative such as Tamiz’s SEQ ID NOs:2 or 3 for the larazotide of Khaleghi, in that all were taught as effective to treat CD in Tamiz, so were considered suitably substitutable one for the other. There would have been a reasonable expectation of success given the teachings of Tamiz and the similarity of sequences.
Accordingly, claim 13 would have been obvious.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Tuesday and on Wednesday/Thursday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658


                                                                                                                                                                                                        
/FRED H REYNOLDS/Primary Examiner, Art Unit 1658